DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Invention I in the reply filed on 12/15/2020 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wadleigh (US Patent 5,271,287).
Wadleigh discloses:
Claim 1. A composite metal flexplate comprising:

a steel (C6/L59-68) ring gear (13) that includes an annular body and external gear teeth (Fig. 10) that are integral with and circumferentially disposed about the annular body, the annular body of the steel ring gear being affixed to the periphery of the circular body of the aluminum center plate by a solid-state joint (34; C7/L14-15 - “friction weld”) .
Claim 2. The composite metal flexplate set forth in claim 1, wherein the periphery of the circular body of the aluminum center plate comprises an axial rim that extends axially (Fig. 9 - hard to see weld 34, but between 13 and 14 like in Fig. 7. Rim extends both axially and radially)from a distal end of the circular body, and wherein the solid-state joint (34) is established between the axial rim of the circular body and the annular body of the steel ring gear (Fig. 9).
Claim 3. The composite metal flexplate set forth in claim 1, wherein the periphery of the circular body comprises an axial rim that extends axially from a distal end of the circular body, and further comprises and a radial rim that extends radially outwardly from the axial rim and is axially offset from the distal end of the circular body, and wherein the solid-state joint is established between at least one of the axial rim or the radial rim of the circular body of the aluminum center plate and the annular body of the steel ring gear. (Fig. 9 - rim extends both axially and radially. Larger diameter portion of 14 is radially offset from smaller diameter end of 14)
Claim 4. The composite metal flexplate set forth in claim 1, wherein the annular body of the steel ring gear (13) includes a main annular portion and a radial rim that extends radially inwardly from the main annular portion, and wherein the solid-state joint (34) is established between the circular body of the aluminum center plate and at least one of the main annular portion or the radial rim of the annular body of the steel ring gear. (Fig. 9. Inner rim of 13 extends both radially and axially)
Claim 19. The composite metal flexplate set forth in claim 1, wherein the solid-state joint comprises no Fe-Al intermetallic compounds. (C7/14-15 - both Wadleigh and the instant application disclose the solid-state joint being friction welded. Since the solid-state joint as disclosed in each is made by the same process - friction welding- the same outcome - no Fe-Al intermetallic compounds is expected.) 
Claim(s) 1, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tu (US PGPub 2018/0180159).
Tu discloses:
Claim 1. A composite metal flexplate comprising:
an aluminum (para. [0027]) center plate (10) having a circular body that defines a central opening about an axis of rotation of the composite metal flexplate, the circular body having a periphery; and
a steel ([0028], [0031], [0032]) ring gear (20) that includes an annular body and external gear teeth that are integral with and circumferentially disposed about the annular body, the annular body of the steel ring gear being affixed to the periphery of the circular body of the aluminum center plate by a solid-state joint [0029].
Claim 18. The composite metal flexplate set forth in claim 1, wherein the circular body of the aluminum center plate (10) defines a central opening (Fig. 2, unlabeled opening in middle) about an axis of rotation of the composite metal flexplate, a first set of mounting holes (11) proximate the central opening, and a second set (14) of mounting holes proximate the periphery of the circular body.
Claim 19. The composite metal flexplate set forth in claim 1, wherein the solid-state joint comprises no Fe-Al intermetallic compounds (para. [0032]. Especially since the friction welding is between two surfaces (21, 121) made of the same steel material, there will be no formation of Fe-Al intermetallic compounds).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0297119, US 2014/0291430, US 10,412,944, US 2018/0245680, and US 2015/0258642 are considered particularly relevant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/THOMAS A MORRISON/               Primary Examiner, Art Unit 3658